DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 02/21/2021 has been entered and acknowledged by the Examiner.
Claims 21-40    are pending in the instant application.

Examiner Note: The reference of Ozawa, below, in figure 4 shows 2 complete OLEDs, with banks on the left end of each and partitions and partitions covers on the right ends of each. The rejections below address the OLED on the right in the figure. Furthermore, there are at least 3 OLEDs, blue, red and green as disclosed in paragraph [0042] so that the structure repeats beyond figure 4 which only shows 2 OLEDs.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale, or otherwise available to the public before the effective filing date of the claimed
invention.
Claim(s) 21, 23-24, 26 and 34-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (US PG Pub. No. 2008/0287028, previously cited).
Regarding Claim 21, Ozawa discloses, at least in figure 4: an organic light emitting display (OLED) device (¶ [0043], line 2, there are two OLEDs in figure 4, reference is made to the one on the right side) comprising: a first electrode (13, ¶ to expose an upper surface of the first electrode (13)( the bank exposes the first electrode); a partition (15A at the extreme right of the right first electrode) and separated from the bank (15A left end of first electrode); a partition cover (15B, ¶ [0052], line 3) on the partition (15A extreme right); and a second electrode (17, lines 8-9, ¶ [0043]) on the
organic emitting layer (16), wherein a width of an upper portion of the partition cover (15B) is smaller than a width of a lower portion of the partition cover (15B) (it is narrower at the top).
Regarding Claim 23, Ozawa discloses, at least in figures 4: further comprising: an encapsulation layer (61, ¶ [0051], line 2, not shown in figure 4, see fig. 10) on the second electrode (17) and the partition cover (15B); and a gap between the partition (15A extreme right) and the bank (15A left end of right OLED).
Regarding Claim 24, Ozawa discloses in figure 4, wherein the organic emitting layer (16) is not disposed in the gap (above 14), and wherein the second electrode (17) is disposed in the gap.
Regarding Claim 26, Ozawa discloses in figure 10A: further comprising a thin film transistor(Trl, ¶ [0045], line 1) on the substrate (11) and under the first electrode (13), wherein the first electrode (13) electrically connected with the thin film transistor (T1)(¶ [0045]).
Regarding Claim 34, Ozawa discloses: wherein the partition cover (15B) and the bank (15A left end of right first electrode) is formed of a same material including one 
Regarding Claim 35, Ozawa discloses: wherein the second electrode (17) includes a transparent material (¶ [0057], last 3 lines, ITO/IZO).
Regarding Claim 36, Ozawa discloses in figure 4: wherein the organic emitting layer (16) is separated by the partition (15A extreme right)(it is in between portions of the light emitting layer as shown in the other OLEDs).
Regarding Claim 37, Ozawa discloses in figure 4: further comprising an auxiliary electrode (14, ¶ [0048], line 1) disposed in the same layer as the first electrode (13), wherein the partition (15A extreme right) is disposed on the auxiliary electrode (14)(another identical OLED (except for the color) is to the right of what is shown).
Regarding Claim 38, Ozawa discloses: wherein the second electrode (17) is electrically connected with the auxiliary electrode (14) (¶ [0048], line 9).
Regarding Claim 39, Ozawa discloses in figure 4: wherein the bank  is separated by the partition (figure 4 shows 2 OLEDs which repeat beyond the ends so that a partition on the right side of a first electrode is between 2 banks on the left side of the first electrode), a gap is formed between the bank and the partition the organic emission layer is not formed in the gap (it stops on top of the bank on one side and the partition on the other side as shown), and the second electrode (17) is formed in the gap (it is continuous).
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22, 25 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (028) in view of Park (US PG Pub. No. 2014/0183479, previously cited).
Regarding Claim 22, Ozawa fails to disclose: wherein a width of an upper surface of the partition (15A extreme right) is larger than a width of a lower surface of the partition.
Park teaches, at least in figure 4, an OLED (title) wherein a width of an upper surface of the partition (480, ¶ [0091], line 2) is larger than a width of a lower surface of the partition. Park fails to provide a motivation for making it wider at the top.
However, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the partition (15A on extreme right) of Ozawa wider at the top, as taught by Park, since it is considered that the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878).).
Regarding Claim 25, Ozawa discloses in figure 4: wherein the partition cover (15B) has smaller size than the partition (15A extreme right), but fails to disclose: and wherein the encapsulation (61) fills in the gap and covers an upper surface of the partition exposed by the partition cover.

Park teaches in figure 4, wherein the encapsulation layer is provided in a space between the partition (480) and the bank (316) (¶ [0084], since it is disposed over the whole element, it would be in the claimed location also). Park provides an encapsulation layer to protect the light emitting layer from moisture and air (¶ [0084]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an additional encapsulation layer between the partition and the bank of Ozawa, as taught by Park, to protect the light emitting layer from moisture and air.
Regarding Claim 31, Ozawa discloses in figure 4: further comprising a passivation layer (12, ¶ [0043]) but fails to disclose: a passivation layer on the film transistor, and a planarization layer on the passivation layer, wherein a third contact hole for exposing the drain electrode is prepared in the passivation layer and the planarization layer. Ozawa also, in figure 4, shows an additional layer beneath layer (12) but is silent about what it is.
Park teaches an OLED (title) in figure 4, with a TFT (labeled) further comprising a passivation layer (19, ¶ [0037], line 1) on the film transistor (on the source and drain), and a planarization layer (19, ¶ [0037], line 2) on the passivation layer (19), wherein a third contact hole (shown contacting 17 in the figure) for exposing the drain electrode (17) is prepared in the passivation layer (19) and the planarization layer (18). Park uses silica for the passivation film ([0037]) which is a dielectric and would prevent shorts to the source and drain electrodes. The planarization layer (as its name implies) is a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a planarization layer on a passivation layer in the device of Ozawa, as taught by Park, to prevent shorts to the source and drain electrodes and to prevent contamination from entering.
Regarding Claim 32, Ozawa, when modified by Park in claim 31, teaches: at least in figure 4, wherein the first electrode (13) (is) on the planarization layer (18 of Park), and the first electrode (13) is connected with the drain electrode (17) via the third contact hole (shown in Park). This is the same contact structure as would be in Ozawa, although Ozawa is silent about it. Motivation provided in claim 31 above.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa
(028).
Regarding Claim 33, Ozawa discloses wherein the first electrode (13) is formed of any one of indium-tin-oxide (ITO)(¶ [0091 ], line 11) and indium-zinc-oxide (IZO), and wherein the first electrode (13) has a structure including one or more metal materials of molybdenum (Mo), alloy (MoTi) of molybdenum (Mo) and titanium (Ti), aluminum (Al), argentums (Ag)(¶ [0047]) and APC (Ag;Pb;Cu).
Ozawa fails to disclose it is multi-layered.
However, providing a multi-layer structure of the electrode would simply involve a duplication of parts already taught by Ozawa.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a multi-layer of the claimed .
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (028) in view of Ko et al (US PG Pub. No. 2011/0127500, previously cited).
Regarding Claim 27, Ozawa is silent about the structure of the transistors Trl and Tr2 and fails to disclose: wherein the thin film transistor includes an active layer, a gate insulating film, a gate electrode, an insulating interlayer, a source electrode, and a drain electrode.
Ko teaches, at least in figure 2, wherein the thin film transistor includes an active layer (121,    [0033], line 1), a gate insulating film (113, ¶ [0033], line 1), a gate electrode
(123, ¶ [0035], line 1), an insulating interlayer (114, ¶ [0037], line 1), a source electrode, and a drain electrode, HI [0032], last 2 lines) to control the driving current for the anode HI [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed transistor structure in the transistor of Ozawa, as taught by Ko, to control the driving current for the anode.
Regarding Claim 28, Ozawa fails to disclose: wherein the active layer is formed of a silicon-based semiconductor material or an oxide-based semiconductor material.
Ko discloses in figure 2, wherein the active layer (121) is formed of a silicon-based semiconductor material (lines 4-6, ¶ [0032]).

Regarding Claims 29-30, Ozawa fails to disclose: wherein a first contact hole for exposing a first end of the active layer is provided in the gate insulating film and the insulating interlayer, and wherein a second contact hole for exposing a second end of the active layer is provided in the gate insulating film and the insulating interlayer and wherein the source electrode is connected with the first end of the active layer via the first contact hole, and the drain electrode is connected with the second end of the active layer via the second contact hole.
Ko teaches in figure 2, wherein a first contact hole (125 points to the small via on the left side which is actually via 127, see para. [0035]), for exposing a first end of the active layer (121) is provided in the gate insulating film (113) and the insulating interlayer (114), and wherein a second contact hole (127 on the right side) for exposing a second end of the active layer (121) is provided in the gate insulating film (113) and the insulating interlayer (114). As explained in paragraph [0035], this allows the source and drain of the TFT to be contacted to the active layer of the TFT (claim 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the claimed contact hole configuration in the device of Ozawa, as taught by Ko, to allow the source and the drain electrodes to be connected to the semiconductor layer of the TFT.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (028) in view of Kim et al (US PG Pub. No. 2013/0248867, previously cited).
Regarding Claim 40, Ozawa discloses: further comprising: an encapsulation layer (61) on the second electrode (17) and the partition (15A extreme right) cover (15B) but fails to disclose: and filled in the gap and covers upper surface of the partition (15A extreme right) exposed by the partition cover (15B).
Kim teaches: and filled in the gap and covers upper surface of the partition  exposed by the partition cover .
In paragraph [0092], Kim teaches that placing such a layer would help prevent separation of layers beneath and would also, as is well known, protect the functional layers from moisture and contamination.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide an encapsulation layer in the gap and covering the upper surface of the partition (15A extreme right) exposed by the partition cover (15B) of Ozawa, as taught by Kim, to prevent delamination of layers below and to protect them from moisture and contamination.
Response to Arguments
Applicant’s arguments presented 02/02/2021 are not persuasive.
 Applicant argues that Ozawa fails to disclose: “to expose an upper surface of the first electrode”, “a partition separated from the bank”, “a partition cover on the partition” and the partition cover is not as wide as the partition, examiner disagrees. 
a bank at a lateral side” not two banks at both sides of the first electrode. Therefore, it is reasonable to call the one on the left a bank and the one on the right a partition with a partition cover.
However, some changes needed to be made to clarify the basis of rejection under Ozawa, therefore, this office action is made non-final.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879